DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are moot as they do not apply to the current rejections made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claim 23 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 12 and 15-20 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003235781A by Sato et al. in view of U.S. Patent Application Publication 20120060875 by Fauth et al., U.S. Patent Application Publication 20210333691 by Gammons et al., and DE1020132190547A1 by Boeldt et al. (citations are to English translation published as U.S. Patent Application Publication 20160234035).
As to claim 12, Sato teaches a household dishwasher comprising a washing compartment 1 (fig. 1); a control device 5 to carry out a washing program (para. 17); an optical sensor 6 (para. 17) to acquire an optical signal of items in the washing compartment; and an evaluation unit 7 (para. 17) to identify a drying state of the items to be washed as a function of the optical signal (para. 44), wherein the evaluation unit triggers a predetermined action as a function of identifying a drying state of the items (para. 22).
Sato teaches a means for detecting an image, but does not teach a lighting device for illuminating the washing compartment and items to be washed during acquisition of the optical signal.  However, one of ordinary skill in the art would have recognized as obvious to have a lighting device, the device comprising a flash unit to emit a light flash of a time between 1ms and 1s.  Fauth teaches a dishwasher having an optical sensor for detecting an image (camera) and a lighting device, such as LEDs or incandescent lamps, to illuminate items to be washing in its washing compartment (para. 31).  Fauth teaches that the purpose of the lighting device is to produce light so that the camera can capture light reflexes occurring at the items to be washed (para. 31).  One of ordinary skill in the art would have been motivated to have a lighting device 
Sato does not teach outputting a notification signal to a mobile device to inform a user about an optimum point in time to remove items to be washed as a function of the identified drying state.  However, one of ordinary skill in the art would have recognized as obvious to output a notification signal to a mobile device in view of Boeldt.  Boeldt teaches that it was known for a domestic appliance to output a notification signal of status data of the appliance, such as especially the remaining time needed to complete a process such as a washing cycle, to a mobile device in order to inform a user of the status (para. 2).  Boeldt further teaches that the appliance may be a dishwasher (para. 13).  One of ordinary skill in the art would have been motivated to modify the dishwasher taught by Sato to output a signal of an optimum time to remove items as a function of their drying state in order to remotely inform a user.  Informing a user of a dishwasher cycle state was known in the art as evidenced by Boeldt, and one of ordinary skill in the art would have recognized as obvious to employ the suggestions of Boeldt for their known and intended functions.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 16, Sato teaches that the evaluation unit carries out an image analysis to identify the drying state of items to be washed (paras. 22, 44).
As to claim 20, Sato teaches that the predetermined action is a termination of the washing program (para. 22).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003235781A by Sato et al. in view of U.S. Patent Application Publication 20120060875 by Fauth et al., U.S. Patent Application Publication 20210333691 by Gammons et al., and DE1020132190547A1 by Boeldt et al. as applied to claim 12 above, and further in view of U.S. Patent Application Publication 20100139690 by Gaus et al. and EP1344487A2 by Neuchter.
Soto does not teach that its optical sensor is an infrared sensor that is configured to acquire a temperature of the items to be washed and a relative air humidity and that its evaluation unit is configured to identify a drying state of the items based on the temperature and humidity.  However, this configuration would have been obvious to one of ordinary skill in the art.  Gaus teaches a dishwasher that has an infrared sensor to detect the temperature of items to be washed (para. 25).  Gaus teaches that knowing the temperature of the items maximizes the efficiency of drying (para. 25).  Neuchter .

Allowable Subject Matter
Claim 23 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711